PER CURIAM.
Donna Sego appeals a final summary judgment on her claim for false arrest against the City of Fernandina Beach. The trial court granted summary judgment on the theory that sovereign immunity precludes an action for false arrest. This was error. See Thomas v. Florida Game & Fresh Water Comm’n, 627 So.2d 541 (Fla. 2d DCA 1993) (sovereign immunity does not bar claim for false arrest); Lester v. City of Tavares, 603 So.2d 18 (Fla. 5th DCA 1992) (same).
REVERSED AND REMANDED.
JOANOS, WOLF and BENTON, JJ., CONCUR.